 

Exhibit 10.13

 

AMENDMENT NO. 1 TO AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

 

This Amendment No. 1 to the Amended and Restated Registration Rights Agreement
(this “Amendment”) is dated October 11, 2016 and amends that certain Amended and
Restated Registration Rights Agreement, dated as of July 20, 2016, by and among
Limbach Holdings, Inc. (f/k/a 1347 Capital Corp.) (the “Company”) and the
Investors (as defined in the Agreement) party thereto (the “Agreement”).

 

WHEREAS, pursuant to the Agreement, the Investors (as defined in the Agreement)
are entitled to certain registration rights;

 

WHEREAS, Section 3.1 of the Agreement provides that, subject to certain
conditions, holders of a majority of the Registrable Securities (as defined in
the Agreement) then outstanding (the “Requisite Holders”) may amend the
Agreement;

 

WHEREAS, the undersigned Requisite Holders desire to amend the Agreement to (i)
extend the deadline by which the Company must file the Resale Shelf Registration
Statement (as defined in the Agreement), (ii) extend the deadline by which the
Resale Shelf Registration Statement must be declared effective by the Commission
(as defined in the Agreement) and (iii) permit the transfer and assignment of
the rights granted to a Holder (as defined in the Agreement) to a Holder’s
members or stockholders.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree:

 

1.          Definitions. All capitalized terms used in this Amendment but not
otherwise defined herein are given the meanings set forth in the Agreement.

 

2.          Amendments. The Agreement is hereby amended as follows:

 

a.           Section 1.1 is hereby amended by inserting the following after
clause (gg) and renumbering the subsequent clauses accordingly: (hh) “Outside
Date” has the meaning set forth in Section 2.11.

 

b.           Section 2.1(a)(i) of the Agreement is hereby amended by replacing
“thirty (30) days” in the first sentence with “ninety (90) days”.

 

c.           Section 2.10 of the Agreement is hereby amended by replacing clause
(i) therein with “(i) an Affiliate, stockholder or member of such Holder”.

 

d.           Section 2.11 of the Agreement is hereby amended by (i) replacing
“ninety (90) days after the Closing” in the first sentence with “seventy-five
(75) days after the filing of the Resale Shelf Registration Statement with the
Commission (the “Outside Date”)” and (ii) replacing each reference to “90th day”
in the first sentence with “Outside Date”.

 

 

 

 

3.          Nature of Agreement; No Other Amendments. The parties hereby
acknowledge and agree that this Amendment constitutes an amendment to the
Agreement in accordance with Section 3.1 thereof. Except as specifically amended
by this Amendment, all other terms and provisions of the Agreement shall remain
in full force and effect. Each reference in the Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein” or words of like import referring to the
Agreement shall mean and be a reference to the Agreement as amended by this
Amendment.

 

4.          Section Headings. The section headings of this Amendment are for
reference purposes only and are to be given no effect in the construction or
interpretation of this Amendment.

 

5.          Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Amendment by facsimile, .pdf or other
electronic means shall be effective as delivery of a manually executed
counterpart to the Amendment.

 

6.          Governing Law. This Amendment shall be governed by, and construed in
accordance with the Laws of the State of Delaware without regard to the
conflicts of Law principles thereof.

 

[Signature Page Follows]

 

 2 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first above written.

 

  Limbach Holdings, Inc.         By: /s/ John T. Jordan, Jr.   Name: John T.
Jordan, Jr.   Title: EVP/CFO       1347 Investors LLC         By: /s/ Hassan R.
Baqar   Name: Hassan R. Baqar   Title: President       FdG HVAC LLC         By:
/s/ David S. Gellman   Name: David S. Gellman   Title: Vice President

 

[Signature Page to Amendment No. 1 to Amended and Restated Registration Rights
Agreement]

 

 

 